Curia.

The particular statute, (1 R. L. 525,) upon which the plaintiffs recovered, would doubtless have given them full *costs, under the words, “ to be recovered with costs before any court having cognizance of the suit.” But the 5th section of the act extending the jurisdiction of justices, denies costs in all cases cognizable before a justice, unless the plaintiff recover more than $50. (Laws vol. 4, 80 c. (a) This does away and completely repeals the particular clause touching the costs in the act itself, and throws the case upon the general act concerning costs, which clearly gives them to the defendant.
Motion denied